861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William F. REYNOLDS, Jr., Plaintiff-Appellant,v.W.R. BARKER, Ronald Strickland, Sgt., Clifton Hardy,Officer, Defendants- Appellees.
No. 88-6632.
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1988.Decided Sept. 27, 1988.

William F. Reynolds, Jr., appellant pro se.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William F. Reynolds, Jr., appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 civil rights action as frivolous under 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Reynolds v. Barker, C/A No. 88-283-CRT (E.D.N.C. Apr. 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.